Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dollyhite (USPN 7,441,419) in view of Valois (US 2014/0024990).
Regarding Claim 1, Dollyhite discloses an expansion sock (Figures 1-2) for use with a bandaged foot of a patient (Col. 7, lines 17-29, “cover dressing over a wound”), the sock comprising: a calf portion (calf, see annotated Figure 1 below) configured and sized to expand circumferentially around a leg of the patient having the bandaged foot (Figures 1-2, Col. 1, line 9-10 & Col. 7, lines 17-29), the calf portion extending from a top edge (edge at 26) proximate to the calf of the patient toward the foot of the patient (Figures 1-2) and adapted to terminate in a bottom edge (edge at the bottom of 18) located above the malleoli when the sock is worn by the patient (Figures 1-2); a foot portion (14-17) having a top edge extending from the bottom edge of the calf portion (Figures 1-2); wherein the foot portion, when worn by the patient, is sized and shaped to circumferentially enclose the foot of the patient (Figures 1-2, Col. 1, line 9-10 & Col. 7, lines 12-29); wherein the foot portion includes a heel-ankle section (16/17), a midfoot section (15), and a forefoot section (14), the heel-ankle section sized to cover at least the heel and both of the malleoli (Figures 1-2), the forefoot section having a closed end located and dimensioned to cover the metatarsal heads and the toes (Figures 1-2), and the midfoot section located and extending between the heel-ankle section and the forefoot section (Figures 1-2); wherein the sock consists essentially of knitted fabric (Col. 4, line 35) enclosing a first volume in the calf portion and a second volume in the foot portion when the sock is in an unworn, relaxed state (Figures 1-2); wherein the calf portion consists essentially of a first type of the knitted fabric (Col. 5, line 17-Col. 7, line 29), the first type of knitted fabric characterized by a first force and configured to generated a first compressive force (a first compressive force material being a first type, Col. 5, line 17-Col. 7, line 29) whereby, when the sock is worn, the calf portion fits the leg and the heel-ankle section and midfoot section fit the heel-ankle and midfoot, respectively (Figures 1-2); wherein the forefoot section consists essentially of a second type of knitted fabric (Col. 5, line 17-Col. 7, line 29) to define an expansion zone (50, Col. 7, lines 12-16), the second type of knitted fabric characterized by a second force fabric and configured to generate a second12 compressive force (a second compressive force material being a second type, Col. 5, line 17-Col. 7, line 29); whereby, when the sock is worn, the foot portion fits the bandaged foot of the patient (Col. 7, lines 17-29).  Dollyhite does not specifically disclose a compressive force less than 20mmHG. However, Valois discloses a compressive force which can be 10 mm HG in order to be a class 1 orthosis in order to treat vascular issues and circulation (Para. 15 & 27). It would have been obvious to one of ordinary skill in the art before the effective to have a compressive force around 10mm HG, as taught by Valois, for the sock of Dollyhite, in order to treat vascular issues and circulation. The combination of Dollyhite and Valois do not specifically disclose the first type of the knitted fabric characterized by a first force at specified elongation (FASE) at 100% selected and configured to generate a first compressive force less than 20 mmHg when the calf portion is expanded to 15% of the first volume of the relaxed state, the second type of knitted fabric characterized by a second force at specified elongation (FASE) at 100% less than the first FASE, the second type of knitted fabric configured to generate a second12 compressive force less than 20 mmHg when the expansion zone is expanded beyond 15% and up to 200% of the second volume. It, however, would have been obvious to one having ordinary skill in the art before the effective filing date to experiment with different compressive forces when a portion is expanded to 15% or beyond up to 200% in order to achieve an optimal configuration for the purpose of providing vascular support, since discovering the optimum or workable ranges of the compressive forces involves only routine skill in the art, especially when the compressive forces art taught in the combination of Dollyhite and Valois. 
Regarding Claim 2, the combination of Dollyhite and Valois disclose the second type of knitted fabric is selected to generate less than 20 mmHg compressive force (Valois, Para. 15 & 27).  The combination do not specifically disclose the second type of knitted fabric is selected to generate less than 20 mmHg compressive force when the expansion zone is expanded to any volume in the range of between 50% and 200% of the relaxed state. It, however, would have been obvious to one having ordinary skill in the art before the effective filing date to experiment with different compressive forces when a portion is expanded in the range of between 50% and 200% in order to achieve an optimal configuration for the purpose of providing vascular support, since discovering the optimum or workable ranges of the compressive forces involves only routine skill in the art, especially when the compressive forces art taught in the combination of Dollyhite and Valois.
Regarding Claim 3, the combination of Dollyhite and Valois disclose the foot section is adapted to extend circumferentially around the forefoot to overlie the top of the foot above the metatarsal heads, and upper and lower surfaces and sides of the toes, when worn by the patient (Dollyhite, Figures 1-2, Col. 5, line 17-Col. 7, line 29).  
Regarding Claim 4, the combination of Dollyhite and Valois disclose the calf portion includes an upper calf portion (upper, see annotated Figure 1 below) located at the top edge of the calf portion, and wherein the knitted fabric of at least one of the upper calf portion, the heel-ankle portion, and the forefoot portion further comprises padded fabric (Dollyhite, Col. 4, line 65-Col. 5, line 6).  
Regarding Claim 6, the combination of Dollyhite and Valois disclose at least one of the first and second compressive forces generated by the first and second types of fabric, respectively, is 15mm HG or less (Dollyhite, Col. 5, line 17-Col. 7, line 29 & Valois, Para. 15 & 27).   
Regarding Claim 7, the combination of Dollyhite and Valois disclose t the knitted fabric comprises at least one material selected from the group consisting of antimicrobial material; machine-washable material; multilayer material; low-friction material; heat-retaining material; heat-resisting material; insulating material; and wicking material (Dollyhite, Col. 7, line 52-Col. 8, line 9).  

Claims 5, 8-10 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dollyhite (USPN 7,441,419) in view of Valois (US 2014/0024990) in further view of Loth (US 2012/0102613).
Regarding Claim 5, the combination of Dollyhite and Valois disclose the calf portion includes an upper calf portion (upper, see annotated Figure 1 below) located at the top edge of the calf portion. The combination of Dollyhite and Valois do not specifically disclose the calf portion comprises a forward calf portion comprising padded fabric and extending longitudinally and substantially from the upper calf portion to the bottom edge of the calf portion, and wherein the forward calf portion has a transverse width and is located on the circumference of the calf portion to overlie the antibial crest when worn by the patient. However, Loth, discloses a calf portion comprises a forward calf portion comprising padded fabric (110A-110C) and extending longitudinally and substantially from the upper calf portion to the bottom edge of the calf portion (Figure 1), and wherein the forward calf portion has a transverse width and is located on the circumference of the calf portion to overlie the antibial crest when worn by the patient (Figure 2). It would have been obvious to one of ordinary skill in the art to modify the calf portion to include a padded fabric, as taught by Loth, in order to protect a user shins which are typically unprotected during athletic activities. 
Regarding Claim 8, Dollyhite discloses an expansion sock (Figures 1-2) for use with a bandaged foot of a patient (Col. 7, lines 17-29, “cover dressing over a wound”), the sock comprising: a calf portion (calf, see annotated Figure 1 below) configured and sized to expand circumferentially around a leg of the patient having the bandaged foot (Figures 1-2, Col. 1, line 9-10 & Col. 7, lines 17-29), the calf portion extending from a top edge (edge at 26) proximate to the calf of the patient toward the foot of the patient (Figures 1-2) and adapted to terminate in a bottom edge (edge at the bottom of 18) located above the malleoli when the sock is worn by the patient (Figures 1-2); a foot portion (14-17) having a top edge extending from the bottom edge of the calf portion (Figures 1-2); wherein the foot portion, when worn by the patient, is sized and shaped to circumferentially enclose the foot of the patient (Figures 1-2, Col. 1, line 9-10 & Col. 7, lines 12-29); wherein the foot portion includes a heel-ankle section (16/17), a midfoot section (15), and a forefoot section (14), the heel-ankle section sized to cover at least the heel and both of the malleoli (Figures 1-2), the forefoot section having a closed end located and dimensioned to cover the metatarsal heads and the toes (Figures 1-2), and the midfoot section located and extending between the heel-ankle section and the forefoot section (Figures 1-2); wherein the sock consists essentially of knitted fabric (Col. 4, line 35) enclosing a first volume in the calf portion and a second volume in the foot portion when the sock is in an unworn, relaxed state (Figures 1-2); wherein the calf portion consists essentially of a first type of the knitted fabric (Col. 5, line 17-Col. 7, line 29), the first type of knitted fabric characterized by a first force and configured to generated a first compressive force (a first compressive force material being a first type, Col. 5, line 17-Col. 7, line 29) whereby, when the sock is worn, the calf portion fits the leg and the heel-ankle section and midfoot section fit the heel-ankle and midfoot, respectively (Figures 1-2); wherein the forefoot section consists essentially of a second type of knitted fabric (Col. 5, line 17-Col. 7, line 29) to define an expansion zone (50, Col. 7, lines 12-16), the second type of knitted fabric characterized by a second force fabric and configured to generate a second12 compressive force (a second compressive force material being a second type, Col. 5, line 17-Col. 7, line 29); whereby, when the sock is worn, the foot portion fits the bandaged foot of the patient (Col. 7, lines 17-29); the forefoot section is adapted to extend circumferentially around the forefoot to overlie the top of the foot above the metatarsal heads, and upper and lower surfaces and sides of the toes, when worn by the patient (Figures 1-2); the calf portion includes an upper calf portion (upper, see annotated Figure 1 below) located at the top edge of the calf portion (Figures 1-2), and wherein the knitted fabric of at least one of the upper calf portion, the heel-ankle portion, and the forefoot portion further comprises padded fabric (Dollyhite, Col. 5, line 7-Col. 7, line 29, “padding”); the calf portion includes an upper calf portion located at the top edge of the calf portion (Figures 1-2), wherein the knitted fabric of the foot portion comprises at least on material selected from the group consisting of a low-friction material (Col. 7, line 52-Col. 8, line 9). Dollyhite does not specifically disclose the calf portion comprises a forward calf portion comprising padded fabric and extending longitudinally and substantially from the upper calf portion to the bottom edge of the calf portion, and wherein the forward calf portion has a transverse width and is located on the circumference of the calf portion to overlie the antibial crest when worn by the patient. However, Loth, discloses a calf portion comprises a forward calf portion comprising padded fabric (110A-110C) and extending longitudinally and substantially from the upper calf portion to the bottom edge of the calf portion (Figure 1), and wherein the forward calf portion has a transverse width and is located on the circumference of the calf portion to overlie the antibial crest when worn by the patient (Figure 2). It would have been obvious to one of ordinary skill in the art to modify the calf portion to include a padded fabric, as taught by Loth, in order to protect a user shins which are typically unprotected during athletic activities. Dollyhite does not specifically disclose a compressive force less than 20mmHG. However, Valois discloses a compressive force which can be 10 mm HG in order to be a class 1 orthosis in order to treat vascular issues and circulation (Para. 15 & 27). It would have been obvious to one of ordinary skill in the art before the effective to have a compressive force around 10mm HG, as taught by Valois, for the sock of Dollyhite, in order to treat vascular issues and circulation. The combination of Dollyhite and Valois do not specifically disclose the first type of the knitted fabric characterized by a first force at specified elongation (FASE) at 100% selected and configured to generate a first compressive force less than 20 mmHg when the calf portion is expanded to 15% of the first volume of the relaxed state, the second type of knitted fabric characterized by a second force at specified elongation (FASE) at 100% less than the first FASE, the second type of knitted fabric configured to generate a second12 compressive force less than 20 mmHg when the expansion zone is expanded beyond 15% of the second volume. It, however, would have been obvious to one having ordinary skill in the art before the effective filing date to experiment with different compressive forces when a portion is expanded to 15% or beyond in order to achieve an optimal configuration for the purpose of providing vascular support, since discovering the optimum or workable ranges of the compressive forces involves only routine skill in the art, especially when the compressive forces art taught in the combination of Dollyhite and Valois. The combination of Dollyhite and Valois disclose the second type of knitted fabric is selected to generate less than 20 mmHg compressive force (Valois, Para. 15 & 27).  The combination do not specifically disclose the second type of knitted fabric is selected to generate less than 20 mmHg compressive force when the expansion zone is expanded to any volume in the range of between 50% and 200% of the relaxed state. It, however, would have been obvious to one having ordinary skill in the art before the effective filing date to experiment with different compressive forces when a portion is expanded in the range of between 50% and 200% in order to achieve an optimal configuration for the purpose of providing vascular support, since discovering the optimum or workable ranges of the compressive forces involves only routine skill in the art, especially when the compressive forces art taught in the combination of Dollyhite and Valois.
Regarding Claim 9, the combination of Dollyhite, Loth and Valois disclose the knitted fabric of the foot portion includes a plantar area sized and located to underlie the plantar surface of the foot and incorporating all of the sock materials (Dollyhite, Figures 1-2).  
Regarding Claim 10, the combination of Dollyhite, Loth and Valois disclose at least one of the first and second compressive forces generated by the first and second types of fabric, respectively, is 15mm HG or less (Dollyhite, Col. 5, line 17-Col. 7, line 29 & Valois, Para. 15 & 27).   
Regarding Claim 12, the combination of Dollyhite, Loth and Valois disclose the knitted fabric of the foot portion comprises the at least one low-friction material, the low-friction material selected from the group consisting of PTFE, nylon, TEFLON, polyesters, LYCRA, SPANDEX, silicone, rayon, wool, and bamboo (Dollyhite, Col. 7, line 52-Col. 8, line 9).  

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dollyhite (USPN 7,441,419) in view of Valois (US 2014/0024990),  Loth (US 2012/0102613) and in further view of Jacober (US 2007/0283483).
Regarding Claim 11, the combination of Dollyhite, Loth and Valois do not specifically disclose the knitted fabric of the foot portion comprises the at least one anti-microbial material, the material having at least one composition selected from the group consisting of PTFE, silver, phenolic compounds, copper metals, heavy metals, QAC, ammonium compounds, hydrophilic coatings, polymers, biocides, fungicides, antiviral compounds. However, Jacober discloses a therapeutic sock (Figure 1) having silver to impart anti-microbial properties. It would have been obvious to one of ordinary skill in the art before the effective filing date to use a material having silver to impart anti-microbial properties in order to prevent odors and growth of bacterial.

Claims 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dollyhite (USPN 7,441,419) in view of Valois (US 2014/0024990),  Loth (US 2012/0102613) and in further view of Duda (US 2013/0178779).
Regarding Claim 13, the combination of Dollyhite and Valois do not specifically disclose the knitted fabric of the foot portion comprises the at least one insulating material, the insulating material selected from the group consisting of polyester, wools, microencapsulated phase change materials (PCMs), polyurethanes, and technical fabric. However, Duda discloses a therapeutic sock having wool and polyester (Para. 23-26). It would have been obvious to one of ordinary skill in the art before the effective filing date to use a material having wool and polyester, as taught by Duda, in order to a thick material which can provide insulating characteristics.
Regarding Claim 14, the combination of Dollyhite, Loth and Valois do not specifically disclose the knitted fabric of the foot portion comprises the at least one wicking material, the wicking material selected from the group consisting of polyester, wools, microencapsulated phase change materials (PCMs), polyurethanes, and technical fabric. However, Duda discloses a therapeutic sock having wool and polyester (Para. 23-26) for wicking purposes. It would have been obvious to one of ordinary skill in the art before the effective filing date to use a material having wool and polyester, as taught by Duda, in order to impart wicking characteristics.


    PNG
    media_image1.png
    831
    596
    media_image1.png
    Greyscale



Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
Applicant Remarks: Applicant asserts it would not be obvious to one of ordinary skill in the art to experiment with different compressive forces when a portion is expanded to 15% or beyond in order to achieve an optimal configuration for the purpose of providing vascular support and such functional features are attributed to the material being used. 
Examiner respectfully disagrees. It is suggested, if such features and functions are due to the material being used, Applicant should define the material. It is noted that construction of the knitted fabric, material used, knitting type can also attribute to the sock functioning and exerting a force in the way claimed, which are all components of experimentation well within one of ordinary skilled in the art. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. It is noted that skill, not the converse, is presumed on the part of those practicing in the art (In re Sovish, 226 USPQ 771) and a conclusion of obviousness can be made from "common sense" of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.   (In re Bozek, 163 USPQ 545, 549 (CCPA 1969)). The test for combining references is what the combination of disclosures, taken as a whole, would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA. 1969).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732